Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160223(93)                                                                                               David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  CAN IV PACKARD SQUARE LLC,                                                                            Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160223
                                                                     COA: 346218
                                                                     Washtenaw CC: 16-000990-CB
  PACKARD SQUARE LLC,
           Defendant-Appellant,
  and
  BELDEN BRICK SALES CO., C.E. GLEESON
  CONSTRUCTORS, INC., CITY ELECTRIC
  SUPPLY COMPANY, QUANDEL
  CONSTRUCTION SERVICES OF MICHIGAN,
  INC., a/k/a QUANDEL CONSTRUCTION GROUP,
  INC., JOHN DOES 1-100, and GAYLOR
  ELECTRIC, INC.,
               Defendants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 18,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2020
         a0831
                                                                                Clerk